Exhibit 10.3

EXECUTIVE SEVERANCE AGREEMENT

This Executive Severance Agreement (“Agreement”) is between Carlisle Companies
Incorporated, a Delaware corporation (“Corporation”) and David A. Roberts
(“Executive”).

RECITALS

The Board of Directors of the Corporation has approved the execution of
severance agreements with certain key executives of the Corporation and its
subsidiaries.

Should the Corporation receive any proposal from a third person concerning a
possible business combination with, or acquisition of equity securities of the
Corporation, the Board believes it imperative that the Corporation and the Board
be able to rely upon the Executive to continue in his position and rely upon his
advice without concern that he might be distracted by the personal uncertainties
and risks created by such a proposal.

Should the Corporation receive any such proposals, in addition to the
Executive’s regular duties, he may be called upon to assist in the assessment of
such proposals, advise management and the Board as to whether such proposals
would be in the best interests of the Corporation and its shareholders, and take
such other actions as the Board might determine to be appropriate.

To assure the Corporation that it will have the continued dedication of the
Executive and the availability of his advice and counsel notwithstanding the
possibility, threat or occurrence of a bid to take over control of the
Corporation, and to induce the Executive to remain in the employ of the
Corporation, and for other good and valuable consideration, the Corporation and
the Executive agree as follows:

In the event a third person begins a tender or exchange offer, circulates a
proxy to shareholders, or takes other steps to effect a Change of Control of the
Corporation (as defined below), the Executive agrees that he will not
voluntarily leave the employ of the Corporation, and will render the services
contemplated in the recitals to this Agreement until the third person has
abandoned or terminated his efforts to effect a Change of Control or until a
Change of Control has occurred.

In the event the Executive’s employment with the Corporation (including its
subsidiaries) terminates for any reason (either voluntary or involuntary, other
than as a consequence of his death or disability, or of his retirement at or
after his normal retirement date under the Corporation’s pension plans) within
three (3) years after a Change of Control of the Corporation (as defined below)
the Corporation will provide:

A.                                   Cash Payments.  On or before the
Executive’s last day of employment with the Corporation, the Corporation will
pay to the Executive as compensation for services rendered to the Corporation a
lump sum cash amount (subject to any applicable payroll or other taxes required
to be withheld) equal to the excess of the amount specified in clause (i) over
that in clause (ii) below:

(i) three times the highest annual compensation (including base salary and
annual cash bonus) paid or payable to the Executive by the Corporation for any
of the three (3) years ending with the date of the Executive’s termination;

1


--------------------------------------------------------------------------------


(ii) the amount of any separation pay payable to the Executive pursuant to
Paragraph 6 of the employment letter agreement between the Executive and the
Corporation dated June 5, 2007 (the “Executive’s Employment Agreement”).

Provided, however, in the event there are fewer than thirty-six (36) whole or
partial months remaining from the date of the Executive’s termination to his
normal retirement date, the amount calculated in clause (i) of the immediately
preceding sentence will be reduced by multiplying it by a fraction the numerator
of which is the number of whole or partial months so remaining to his normal
retirement date and the denominator of which is thirty-six (36).

B.                                     Stock Options and Restricted Stock.  Any
outstanding but unexercised stock options held by the Executive under any of the
Corporation’s equity compensation plans and programs will be immediately
exercisable, and any unvested restricted stock held by the Executive under any
of the Corporation’s equity compensation plans and programs will be immediately
vested and free of all restrictions.  In addition, all such stock options will
continue to be exercisable for the remaining term thereof.

C.                                     Special Retirement Benefits.  The
Executive will be eligible to receive “Special Retirement Benefits” so that the
total retirement benefits he receives will approximate the retirement benefits
he would have received had he continued in the employ of the Corporation for at
least three (3) years following his termination (or until his normal retirement
date, whichever is earlier).  These benefits will include all ancillary
benefits, such as early retirement, supplemental retirement and survivor rights
and benefits available at retirement.  If the Executive’s credited service with
the Corporation plus three (3) years would result in vested benefits and/or
eligibility for ancillary benefits under the Corporation’s supplemental pension
plan (as amended as required by Paragraph 9 of the Executive’s Employment
Agreement), the amount payable to the Executive or his beneficiaries shall equal
the excess of the amount specified in clause (i) over that in clause (ii) below:

(i)                                     The benefits that would be paid to the
Executive or his beneficiaries, if the three (3) years (or period to his normal
retirement age, if less) following his termination are added to his credited
service under the Corporation’s supplemental pension plan (as amended as
required by Paragraph 9 of the Executive’s Employment Agreement), and his final
average earnings are the same as his actual average earnings (including the
amount specified in Paragraph A as compensation for services rendered to the
Corporation in the year of his termination);

(ii)                                  The benefit that is payable to the
Executive or his beneficiaries under the Corporation’s supplemental pension plan
(as amended as required by Paragraph 9 of the Executive’s Employment Agreement).

All these Special Retirement Benefits are provided on an unfunded basis and are
not intended to meet the qualification requirements of Section 401 of the
Internal Revenue Code of 1986 (the “Code”).  All Special Retirement Benefits
shall be payable solely from the general assets of the Corporation or its
appropriate affiliate.

D.                                    Other Benefits.

(i)                                     Insurance and Other Special Benefits. 
The Executive’s participation in the life, accident and health insurance plans
of the Corporation, and in fringe benefits provided the Executive prior to the
Change of Control or his termination, shall be continued, or equivalent benefits
provided, by the Corporation, at no direct cost to him, for a period of three
(3) years from the date his employment terminates (or until his normal
retirement date, whichever is sooner).

2


--------------------------------------------------------------------------------


(ii)                                  Relocation Assistance.  Should the
Executive move his residence in order to pursue other business opportunities
within two (2) years of his termination, he will be reimbursed for any expenses
incurred in that relocation (including taxes payable on the reimbursement) which
are not reimbursed by another employer.  Benefits under this provision will
include the assistance in selling the Executive’s home which was customarily
provided by the Corporation to transferred executives prior to the Change of
Control.

(iii)                               Incentive Compensation.  Any awards
previously made to the Executive under any long-term incentive programs of the
Corporation and not previously paid shall immediately vest on the date of his
termination and shall be paid on that date and included as compensation in the
year paid.

(iv)                              Savings and Other Plans.  The Executive’s
participation in any applicable savings, retirement, profit sharing, stock
option, and/or restricted stock plan of the Corporation or any of its
subsidiaries shall continue only through the last day of his employment.  Any
terminating distribution and/or vested rights under such Plans shall be governed
by the terms of those respective plans.

(v)                                 Continuing Obligations.  The Executive shall
retain in confidence any confidential information known to him concerning the
Corporation and its business so long as such information is not publicly
disclosed.

E.                                      Definition Change of Control.  For the
purpose of this Agreement, a “Change of Control” shall be deemed to have taken
place if:

(i)                                     any third person, including a “group” as
defined in Section 13(d)(3) of the Securities Exchange Act of 1934, acquires
shares of the Corporation having 20% or more of the total number of votes that
may be cast for the election of Directors of the Corporation; or

(ii)                                  as the result of any cash tender or
exchange offer, merger or other business combination, sale of assets or
contested election, or any combination of the foregoing transactions, the
persons who were directors of the Corporation before the transaction shall cease
to constitute a majority of the Board of Directors of the Corporation or any
successor to the Corporation.

F.                                      Compliance with Code Section 409A. 
Notwithstanding anything in this Agreement to the contrary, if any amount or
benefit that the Company determines would constitute non-exempt “deferred
compensation” for purposes of Section 409A of the Code would otherwise be
payable or distributable under this Agreement by reason of the Executive’s
separation from service, then to the extent necessary to comply with Code
Section 409A:

(i)                                     if the payment or distribution is
payable in a lump sum, the Executive’s right to receive payment or distribution
of such non-exempt deferred compensation will be delayed until the earlier of
the Executive’s death or the first day of the seventh month following the
Executive’s separation from service; and

(ii)                                  if the payment or distribution is payable
over time, the amount of such non-exempt deferred compensation that would
otherwise be payable during the six-month period immediately following the
Executive’s separation from service will be accumulated and the Executive’s
right to receive payment or distribution of such accumulated amount will be
delayed until the earlier of the

3


--------------------------------------------------------------------------------


Executive’s death or the first day of the seventh month following the
Executive’s separation from service and paid on the earlier of such dates,
without interest, and the normal payment or distribution schedule for any
remaining payments or distributions will commence.

G.                                     General.

(i)                                     Indemnification.  If litigation shall be
brought to enforce or interpret any provision contained in this Agreement, the
Corporation indemnifies the Executive for his reasonable attorney fees and
disbursements incurred in such litigation, and agrees to pay pre-judgement
interest on any money judgment obtained by the Executive calculated at the prime
interest rate in effect from time to time from the date that payment(s) to him
should have been made under this Agreement.

(ii)                                  Payment Obligations Absolute.  Except as
provided in paragraph F(vi), upon the occurrence of a Change of Control, the
Corporation’s obligation to pay the Executive the compensation and to make the
arrangements provided in this Agreement shall be absolute and unconditional and
shall not be affected by any circumstances, including, without limitation, any
set-off, counterclaim, recoupment, defense or other right which the Corporation
may have against him or anyone else.  All amounts payable by the Corporation
under this Agreement shall be paid without notice or demand.  Except as
expressly provided in this Agreement, the Corporation waives all rights which it
may now have or may hereafter have conferred upon it, by statute or otherwise,
to terminate, cancel or rescind this Agreement in whole or in part.  Every
payment made under this Agreement by the Corporation shall be final and the
Corporation will not seek to recover all or any part of such payment from the
Executive or anyone else who may be entitled to the payments for any reason
whatsoever.

(iii)                               Successors.  This Agreement shall be binding
upon and inure to the benefit of the Executive and his estate, and the
Corporation and any successor of the Corporation, but neither this Agreement nor
any rights arising hereunder may be assigned or pledged by the Executive.

(iv)                              Severability.  Any provision in this Agreement
which is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective only to the extent of such prohibition or
unenforceability without invalidating or affecting the remaining provisions
hereof, and any such prohibition or unenforceability in any jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.

(v)                                 Controlling Law.  This Agreement shall in
all respects be governed by, and construed in accordance with, the laws of the
State of Delaware.

(vi)                              Modification or Termination.  At any time
prior to a Change of Control, the Board of Directors of the Corporation may, in
its absolute discretion, and without the consent of the Executive, amend, modify
or terminate this Agreement upon written notice tot he Executive.  The Board may
also terminate this Agreement at any time with respect to the Executive if the
Executive is directly or indirectly affiliated (as defined in Rule 12b-2 of the
Securities Exchange Act of 1934) with the “group” which has consummated a Change
of Control under paragraph F(i)

4


--------------------------------------------------------------------------------


The parties have executed this Agreement as of June 21, 2007.

CARLISLE COMPANIES INCORPORATED

 

 

 

 

 

By:

/s/ Steven J. Ford

 

 

Steven J. Ford, Vice President,

 

 

Secretary and General Counsel

 

 

 

 

 

 

 

 

/s/ David A. Roberts

 

David A. Roberts

 

5


--------------------------------------------------------------------------------